Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art found was Howard (Howard et al.  Ann Neurol 55:422-426, March 2004, of record in IDS).  Howard discloses that stop codons and surrounding sequence taken from a patient with nonsense mutation in their dystropin gene were cloned into multiple cloning sites located between renilla and firefly luciferase  (paragraph bridging pp. 423 and 424).  Table 1 on page 423 discloses a 9G to A mdx mutation comprising the start codon with one interceding codon followed by the stop codon TGA.  Thus Howard discloses the recombinant polynucleotide molecules comprising a nucleic acid encoding a target protein, wherein the nucleic acid is operably linked to a promoter and has been modified to contain a nonsense coded.  Howard does not disclose the nonsense codon is TGAC and the number of codons between the start codon and the start codon is 2.  Thus, the claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632